Order entered July 20, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00274-CV

      MUHAMMAD ASIM SHAMIM AND HAFSA ASIM, Appellants

                                       V.

           CANTERA OWNERS ASSOCIATION, INC., Appellee

              On Appeal from the 401st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 401-06638-2019

                                   ORDER

     Before the Court is appellants’ July 19, 2021 motion for an extension of time

to file their brief on the merits. We GRANT the motion and extend the time to

Monday, August 23, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE